April 20, 2007


Mr. Kristofer S. Monson
Assistant Solicitor General
P.O. Box 12548(MC 059)
Austin, TX 78711-2548


Mr. Eric G. Walraven
Godwin, Pappas & Ronquillo, LLP
1201 Elm Street, Ste. 1700
Dallas, TX 75270
Mr. Danny L. Williams
Williams Morgan & Amerson
10333 Richmond Ave., Ste. 1100
Houston, TX 77042

RE:   Case Number:  05-0292
      Court of Appeals Number:  13-04-00099-CV
      Trial Court Number:  02-H-0688-C

Style:      STATE OF TEXAS, TEXAS GENERAL LAND OFFICE, AND THE TEXAS LAND
      COMMISSIONER
      v.
      HERBERT W. HOLLAND

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in  the  above-referenced  cause.   (Chief  Justice  Jefferson  not
sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Becky Denn |